Citation Nr: 1200912	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-23 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a respiratory condition to include as due to exposure to Agent Orange and to asbestos.



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1968 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In December 2009, the Board remanded the matter for further development.  As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a rating decision in March 2011, the RO granted service connection for posttraumatic stress disorder.  .


FINDING OF FACT

A respiratory condition, including asthma, obstructive sleep apnea, and benign pulmonary nodules were not affirmatively shown to have been present in service, and a respiratory condition, including asthma, obstructive sleep apnea, and benign pulmonary nodules, first diagnosed after service, are unrelated to an injury, disease, or event in-service, including exposure to Agent Orange or to asbestos. 






CONCLUSION OF LAW

A respiratory condition, including asthma, obstructive sleep apnea, and benign pulmonary nodules, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre- and post- adjudication VCAA notice by letters, dated in December 2007, in July 2008, in February 2010, and in January 2011.  



The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease that began in service; evidence of a current disability; and evidence of a relationship between the current disability and an injury or disease or event during service; or evidence of a relationship between the current disability and a service-connected disability.  The notice included the provisions for determining the effective date of a claim and for the degree of disability assignable. 

The Veteran was further notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim, including secondary service connection and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim). 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by supplemental statement of the case in March 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, service personnel records, VA records, and private treatment records.  The Veteran also testified regarding his claim before the undersigned Veterans Law Judge, and was afforded a VA examination in February 2011.

As the VA examination and medical opinion were based on consideration of the Veteran's medical history and describe the disability in sufficient detail so that the Board's review of the claimed disability is a fully informed one, the VA examination and VA medical opinion are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (an examination report is adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that VA's evaluation of the claimed disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Facts

The service personnel records show that the Veteran served on the U.S.S. ELDORADO, which was anchored in Da Nang harbor and at Cam Ranh Bay during the Veteran's tour of duty onboard the ship.  



The service treatment records show that in November 1969, in March 1970, and in September 1971, the Veteran complaints of sneezing and sinus congestion.  The assessment was cold.  Chest X-rays in November 1970 and on separation examination were negative.

After service private medical records document asthma since 1983.

In November 2007, the Veteran filed his claim for service connection for a respiratory or lung condition.  In December 2007, he described shortness of breath immediately after returning home from military service.

VA medical records show that in December 2007 the Veteran complained of shortness of breath and chronic cough.  After a pulmonary function testing, the diagnosis was asthma.  

In September 2008, a sleep study resulted in a diagnosis of mild obstructive sleep apnea.

VA records in November 2008 show that the Veteran had been a mine worker with exposure to asbestos.  A CT scan showed no pleural thickening.

In March 2009, the Veteran stated that he worked in the boiler room on the U.S.S. ELDORADO and that he was exposed to asbestos.  He stated that immediately after service he worked for a year on a railroad; and then in the coal mines for 30 years.  He stated that the coal mines were regulated and his lungs were always clear, but stated that he had problems ever since service.  

In October 2009, the Veteran testified that he used to attend beach parties, in 1969, in Da Nang and Cam Ranh Bay. 





CT scans of the chest in 2008 and 2010 showed asymptomatic lung nodules.  

On VA examination in February 2011, the Veteran stated that he was on a ship for four years and that he was exposed to asbestos.  He stated that he worked as a coal miner for 30 years after service.  The VA examiner noted that previous tests had confirmed that the Veteran had obstructive sleep apnea, asthma, and small nodules in the right lung.  Physical examination found lungs clear, with room air oxygen saturation of 92 percent.  The diagnosis was asthma and obstructive sleep apnea.  According to the examiner, the Veteran's asthma, sleep apnea, and benign pulmonary nodules were not at least as likely if not, less than 50 % probability, related to service to include exposure to Agent Orange or asbestos.  The VA examiner explained:

Asbestos and Agent Orange are not considered causes of asthma.  The Veteran did have lung nodules that have been stable over the last couple years and were considered benign.  The Veteran did not have lung cancer. The CT scans did not show evidence of asbestos-related pleural disease or other findings related to asbestos.  There was no evidence of asbestos-related pleural disease or asbestosis and there was no evidence of lung disease while on active duty.  

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 







Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38C.F.R. § 3.303(a). 

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Some chronic diseases, such as respiratory cancer, may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more after a veteran's exposure to an herbicidal agent.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  





Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a). 

In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 




When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

Theories of Service Connection

The Veteran served in the inland waters of Vietnam during the Vietnam era and exposure to Agent Orange is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  

38 C.F.R. § 3.303(a)  Affirmatively Showing Inception in Service

On the basis of the service treatment records alone, a respiratory condition, including asthma, obstructive sleep apnea, and benign pulmonary nodules, was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) Chronicity and Continuity of Symptomatology

38 C.F.R. § 3.303(d) First Diagnosed after Service

As a respiratory condition was not noted, that is, observed, in service, and as there is no competent evidence either contemporaneous with or after service of symptoms during service, and as the Veteran has not asserted in statements otherwise, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.   Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  



Even in the absence of chronicity or continuity of symptomatology, service connection may be granted for a disease, first diagnosed after service, when all the evidence, including that during and after service establishes that the disease was incurred in service under 38 C.F.R. § 3.303(d).  And lay evidence may serve to support a claim for service connection. 

In a claim of service connection, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Medical evidence dating from 1983 shows treatment for breathing problems diagnosed as obstructive sleep apnea and asthma.  Although the Veteran is competent to describe his symptoms, such as shortness of breath, neither asthma nor obstructive sleep apnea is a condition under case law that has been found to be capable of lay observation.  Instead, the determination as to the presence or diagnosis of these disorders is medical in nature; that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 



Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of asthma or obstructive sleep apnea cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, it is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of asthma and/or obstructive sleep apnea. 

And the Veteran does not argue and the evidence does not show that asthma or obstructive sleep apnea was present during service on the basis of history provided by the Veteran.  

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a health-care professional diagnosed asthma or obstructive sleep apnea before 1983 or has related either diagnosis to an injury, disease, or event in service.  On the contrary, the VA examiner clearly states that the Veteran's respiratory disorders were not manifest inservice and were e not related to any event in service, including asbestos exposure.  

The VA examiner also found no evidence of restrictive lung disease on pulmonary function tests, which would have been consistent with an asbestos related disease.






The Veteran's statement about symptoms of shortness of breath starting after service are credible.  But there is no medical evidence prior to 1983 of asthma or obstructive sleep apnea.  

As for service connection for lung nodules, including as due to asbestos exposure, the nodules are benign and asymptomatic have not been associated with exposure to Agent Orange or to asbestos.

For the above reasons, the Board finds that the preponderance of the evidence is against the claim on this theory of service connection under 38 C.F.R. § 3.303(d), and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Asthma and obstructive sleep apnea are not on the list of diseases subject to presumptive service connection under 38 C.F.R. § 3.309(e), so service connection for these disorders due to exposure to Agent Orange on a presumptive bases under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) is not established.  Although presumption is warranted for other diseases, such as lung cancer, the Veteran's lung nodules are benign and asymptomatic, not cancerous.  

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes asthma or obstructive sleep apnea.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).



The remaining question is whether there is competent and credible evidence that asthma or obstructive sleep apnea or pulmonary nodules are actually caused by exposure to Agent Orange.

The Veteran has not submitted any medical or scientific evidence of an association with herbicide exposure and asthma or obstructive sleep apnea or benign pulmonary nodules.

To the extent the Veteran has expressed the opinion that his asthma or obstructive sleep apnea or pulmonary nodules were caused by his exposure to Agent Orange or to asbestos, the Veteran, as a lay person, is only competent to offer an opinion on a simple medical condition.  Davidson at 1316.

Here the question of the relationship between the Veteran's exposure to Agent Orange or to asbestos and his development of asthma, obstructive sleep apnea, or pulmonary nodules is not a simple medical condition, because such an association requires by law a sound medical and scientific evidence of such an association.  38U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (The Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to Agent Orange.).

The Veteran as a lay person is not competent to offer an opinion on a matter that requires medical or scientific evidence, and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience in medicine or science to offer an opinion on the relationship between exposure to Agent Orange or to asbestos and asthma, obstructive sleep apnea, or benign pulmonary nodules.   And there is no medical evidence of record that links the Veteran's asthma, obstructive sleep apnea, or benign pulmonary nodules to Agent Orange or asbestos exposure.  On the contrary, the VA examiner unequivocally states that there is no casual nexus between Agent Orange exposure and the onset of asthma or sleep apnea.



As the preponderance of the evidence is against the claim that any current respiratory condition is due to exposure to Agent Orange, applying 38 U.S.C.A. § 1116 and under the Combee analysis, or to asbestos the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a respiratory condition, including asthma, obstructive sleep apnea, and benign pulmonary nodules, due to exposure to Agent Orange or to asbestos is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


